Sup. Court Amasa Bagley v. 1 Ezra Baldwin Jn.)
In Error
and the said Amasa Bagley by his attorney aforesaid says that by reason of any thing alleged by the said Ezra in his plea aforesaid he the said Amasa ought not to be barred from having and maintaining his said writ of error because he says that within one year from the rendition of the said judgment he the said Am asa did commence his suit to reverse the said judgment to wit on the twenty third day of October in the year of our Lord one thousand eight hundred and twenty six and did to wit on the said day sue out from this court his writ of error returnable into this court on the third Monday of September next thereafter which was in the year of our Lord one thousand eight hundred and twenty seven which said writ was within one year as aforesaid issued and served on him the said Ezra to wit on the tenth day of October in the said year eighteen hundred and twenty six and that the said writ was afterwards to wit on the twelfth day of December in the said year of our Lord eighteen hundred and twenty seven duly returned into this said court and that the same was afterwards to wit on the twenty sixth day of May in the May term of said court in the year of our Lord one thousand eight hundred and twenty nine on the motion of said Ezra quashed and abated and that thereupon and on the same day last mentioned he the said Amasa by his attorney aforesaid did make application and motion to said court for another writ of error to be issued in said cause to reverse the said judgment which said application and motion of the said Amasa was on the twenty eighth day of May in the same term granted by said court and that thereupon on the twenty ninth day of the same month of May in the same year eighteen hundred and twenty nine and within one year from the time of the quashing and abating of the said writ first above mentioned as aforesaid another writ of error in the said cause and to reverse the said judgment was duly issued out of the said court and was afterwards to wit. on the seventh day of October in the same year last aforesaid and within one year from the quashing and abating of the said writ first above mentioned as aforesaid duly served on him the said Ezra which said writ last mentioned was returnable into this said court on the first Monday of December in the December term thereof in the same year last aforesaid and was duly returned into said court with the Record and proceedings aforesaid in which he the said Amasa hath above alleged that there is error as aforesaid: and this he the said Amasa is ready to verify. Wherefore he prays judgment &c.
D LeRoy Atty. for plff. in Error